Filed 4/27/15 by Clerk of Supreme Court



IN THE SUPREME COURT

STATE OF NORTH DAKOTA









2015 ND 89









In the Matter of the Vacancy in Judgeship No. 4, with Chambers 

in Grand Forks, North Dakota, Northeast Central Judicial District









No. 20150018









Per curiam.



[¶1]	On January 26, 2015, Governor Jack Dalrymple notified the Supreme Court of the retirement of the Honorable Lawrence E. Jahnke, Judge of the District Court, with chambers in Grand Forks, Northeast Central Judicial District, effective March 1, 2015.  Judge Jahnke’s retirement created a vacancy under Section 27-05-02.1, N.D.C.C.

[¶2]	Under Section 27-05-02.1, N.D.C.C., this Court is required to review vacancies that occur and determine, within 90 days of receiving notice of a vacancy, whether the office is necessary for effective judicial administration.  This Court may, consistent with that determination, order a vacancy filled or order the vacant office transferred to another judicial district in which an additional judge is necessary, or abolish a vacant judicial office, with or without a transfer.

[¶3]	Under N.D. Sup. Ct. Admin. R. 7.2, notice of a written consultation with attorneys and judges and other interested persons in the Northeast Central Judicial District was posted January 28, 2015, on the website of the Supreme Court regarding the vacancy created by Judge Jahnke’s resignation in Judgeship No. 4.  Written comments on the vacancy were permitted through February 20, 2015.  This procedure is sufficient for purposes of the consultation required under Section 27-05-02.1, N.D.C.C.

[¶4]	A number of comments regarding filling the vacancy were received, and a Report containing population and caseload trends, and other criteria identified in N.D. Sup. Ct. Admin. R. 7.2, Section 4, was filed February 11, 2015 by the Northeast Central Judicial District.  The State Court Administrator provided weighted caseload statistics for the Northeast Central Judicial District, as well as statewide statistics.

[¶5]	The Northeast Central Judicial District is comprised of Grand Forks and Nelson Counties.  According to the district’s Report, the city of Grand Forks, which is one of the largest cities in the state, has increased in population since 2008.  The Grand Forks area is experiencing some economic prosperity, but the unemployment rate is higher than the state average.  

[¶6]	The 2014 case filings, without weighting, show an increase in the Northeast Central Judicial District, following a decrease in 2013.  According to the district’s Report, the increase is primarily attributed to traffic cases, which usually fluctuate, and for which less weight is given in the weighted caseload study.  In addition to the regular caseload, some of the district judges and judicial referees preside over Adult Drug Court and Juvenile Drug Court, and another district judge holds a significant docket of asbestos cases, all of which require additional judicial resources.

[¶7]	Five district judges and two judicial referees are chambered in Grand Forks. Over the past three years, there have been significant factors which have impacted the availability of judicial resources in the Northeast Central Judicial District.  
See
, Vacancy in Judgeship No. 1, Northeast Central Judicial District, 2014 ND184, ¶ 9, 855 N.W.2d 29.  These factors have resulted in necessary case assignment changes and reassignments, and the assignment of surrogate judges and judges from other judicial districts to assist in hearing and disposing of cases in the Northeast Central Judicial District.  Additionally, of the district judges currently chambered in Grand Forks, two started on the bench in January 2015 and one in December 2013, leaving only one district judge with significant judicial experience.  Of the two judicial referee positions, one started in January 2015.  This Court recognizes the significant effort these new judicial officers have expended to continue the efficient processing of cases in the Northeast Central Judicial District.

[¶8]	According to the weighted caseload study, based on an average of 2013 and 2014 case filings and using the 2014 redistricting, six out of the state’s eight judicial districts show a shortage of judicial resources.  The Northeast Central Judicial District shows a slight overage, after showing a shortage for the average of 2012 and 2013 case filings.  Fluctuations in judicial officer needs occur from year to year, and while there are shortages in other districts today, trying to prorate the shortage of judges is not at this time an acceptable solution to what has become a chronic lack of statewide judicial resources.  Permanent solutions to these statewide shortages are needed, and the 2015 Legislative Assembly has authorized additional judicial resources to assist in those areas showing heavy shortages.

[¶9]	Under the criteria of Section 4 of N.D. Sup. Ct. Admin. R. 7.2, the Court has considered all submissions received by the Court and its own administrative records on state-

wide weighted caseload data.

[¶10]	Based on the record before us, this Court determines the office is necessary for effective judicial administration in Grand Forks and the Northeast Central Judicial District.

[¶11]	IT IS HEREBY ORDERED, that Judgeship No. 4 at Grand Forks in the Northeast Central Judicial District be filled in the manner provided by N.D.C.C. Chapter 27-25.

[¶12]		Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Carol Ronning Kapsner

Daniel J. Crothers

Lisa Fair McEvers